Citation Nr: 0204415	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-22 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1947, October 1950 to November 1953, and February 
1954 to February 1957.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2000 decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran was afforded a personal hearing before the RO in 
February 2001.  In a statement dated December 2001, the 
veteran indicated that he did not want a hearing before a 
Member of the Board at the RO and requested that VA expedite 
his claim.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A Board decision in October 1995 denied the veteran's 
request to reopen his claim for entitlement to service 
connection for a psychiatric disorder. 

3.  The evidence associated with the claims file since the 
October 1995 Board decision is not so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.  



CONCLUSIONS OF LAW

1. An October 1995 Board decision, which denied a request to 
reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  

2.  Evidence received since the October 1995 Board decision 
is not new and material, and the veteran's claim of service 
connection for a psychiatric disorder is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159); 67 Fed. Reg. 3,099 (Jan. 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in March 2002, 
new evidence was received from the veteran at the Board, 
without a signed waiver of RO consideration of that 
evidence.  Regulatory changes effective January 23, 2002 
eliminated the former requirement that evidence the Board 
received be referred to the agency of original jurisdiction
	for consideration and issuance of a supplemental 
statement of the case, if there is no waiver of that right 
by the veteran or his representative.  67 Fed. Reg. 3,099-
3,106 (Jan. 23, 2002); see 38 C.F.R. § 20.1304(c) (prior to 
Jan. 23, 2002).  Therefore, the new evidence received from 
the veteran by the Board in March 2002 was incorporated as 
part of evidence in this case and no issuance of a new 
supplemental statement of the case is required to proceed 
with this appeal. 

VA issued regulations to implement the Veterans Claims 
Assistance Act of 2000 (VCAA) in August 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a). 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The veteran gave testimony during his personal hearing in 
February 2001 indicating that he sought treatment for a 
psychiatric disorder shortly following military service, 
although he could not remember when he was first diagnosed.  
The RO sent the veteran a letter dated in March 2001 
informing the veteran of the requirements under the VCAA, 
including information needed to request the medical records 
in support of his claim.  However, no information was 
provided by the veteran in response to that request. 

In this regard, the veteran asserts that his psychiatric 
disability first manifested at some point while he was on 
active duty in 1956, and that he was treated by a military 
clinic at that time.  Although the veteran implies that 
service medical records for that period have been lost, the 
record indicates that in November 1961, the Adjutant General 
of the Army's office forwarded all of the veteran's service 
medical records; and the National Personnel Records Center 
(the successor in this function), verified in April 1967 and 
July 1971 that all of the veteran's service medical records 
had been previously forwarded.  In this regard, both under 
the VCAA and other applicable law, there is no indication 
that further evidence exists or could be generated that would 
substantiate the veteran's claim.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996), 

The veteran's underlying claim of entitlement to service 
connection for a psychiatric disorder was denied in a June 
1971 rating decision.  The veteran was advised of this 
decision and of his appellate rights, but did not file a 
timely appeal.  38 U.S.C.A. § 7105.  The claim to reopen his 
service connection case for psychiatric disorder was denied 
in an October 1995 final Board decision.  38 U.S.C.A. § 7104.  
However, a claim, which is the subject of a prior final 
determination, may nevertheless be reopened if new and 
material evidence is presented or secured.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  The veteran attempted to reopen 
his claim, and the RO denied that request in the August 2000 
rating decision, which gives rise to the present appeal.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.146(a); Hodge v West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is new and material if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case. 

The June 1971 rating decision denying the veteran service 
connection for a psychiatric disorder reflects that the 
service medical records were reviewed based on the veteran's 
contention that he was initially treated for a psychiatric 
disorder while in Bamberg, Germany, on active duty in 1956 
and 1957.  The claim was denied at that time because the 
service medical records did not reflect any treatment for or 
diagnosis of a psychiatric disorder.  The RO also considered 
the July 1959 VA hospitalization report, but that report was 
silent for a diagnosis of a psychiatric disorder.

At the time of the October 1995 Board decision, the evidence 
consisted of private and VA treatment records that reflected 
treatment for a current psychiatric disorder, but were 
negative for any evidence that any current psychiatric 
disorder had manifested during the veteran's active service, 
or during the first post-service year.  A February 1977 VA 
hospitalization report was negative for any references to a 
psychiatric disorder.  A VA hospitalization report dated in 
August and September 1977 was also negative for any findings 
of a psychiatric disorder.  In a November 1985 VA 
examination, the veteran was diagnosed with passive 
aggressive personality disorder.  In a June 1986 VA 
hospitalization record, the veteran was diagnosed with 
paranoia, and probable paranoid personality disorder.  A 
December 1990 private medical record from the Comprehensive 
Community Mental Health Center indicates that the veteran 
related a psychiatric history that started at least as far 
back as 1963, which was approximately six years following the 
veteran's discharge from active service.  The veteran was 
diagnosed with schizophrenia, paranoid type.  The Board in 
October 1995 concluded that the evidence submitted did not 
constitute new and material evidence to reopen his claim and 
the appeal was denied.  

The evidence added to the claims file since October 1995 
includes medical records from Good Samaritan Center dated 
between May 1991 to March 1998, the veteran's testimony at a 
February 2001 hearing, a certificate of military service 
confirming the veteran's military service from December 1945 
to December 1947, records sent by the veteran and received by 
the Board in March 2002 from the National Personnel Records 
Center, confirming the veteran's service at Leghorn, Italy in 
1947, and a lay witness statement from V.B. dated December 
1999.  In a March 1998 private medical record from the Good 
Samaritan Center, the veteran was noted to have a "long 
history of psychiatric illness."  The diagnosis was 
delusional disorder.  

The additional evidence submitted since the October 1995 
Board decision, while arguably new, is not material, in that 
it does not bear directly and substantially upon the specific 
matter under consideration, i.e., it does not show that the 
veteran suffers from a psychiatric disorder that had its 
onset in service or was aggravated by his military service.  
There are no clinical findings in the medical records from 
Good Samaritan Center that relate the onset of the veteran's 
current psychiatric disorder to service or one year following 
service. 

The veteran's statements made by him at his personal hearing 
simply reiterate his belief that his psychiatric condition is 
related to service.  However, as a lay person, he is not 
competent to suggest medical causation, and as such, his 
statements are not sufficient to reopen a claim for service 
connection.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not serve 
as a predicate to reopen a previously denied claim); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons may 
be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  The new 
evidence does not show that the veteran suffers from a 
psychiatric disorder related to service.

The lay witness statement from V.B. dated December 1999 
indicated that V.B. could not recall serving with the veteran 
in Italy in 1945 or 1946.  However, as stated above, the 
Board notes that the veteran submitted documents showing that 
he served in the military from December 1945 to December 
1947.  This evidence is also not material to this claim since 
the veteran testified at his personal hearing in February 
2001 that he first complained of nervousness in the military 
during his third period of service, between 1956 to 1957. 

The Board concludes that the evidence submitted subsequent to 
the October 1995 Board decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), in that the evidence 
submitted since October 1995, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 U.S.C.A. § 5108.  In the absence 
of competent medical evidence that establishes a causal 
relationship between any current psychiatric disorder and an 
incident of the veteran's active service, there is no basis 
to reopen this claim, and the appeal is denied.

  

ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a psychiatric disorder is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

